Citation Nr: 9926494	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-44 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1975, to include two tours of duty in the Republic 
of Vietnam.


REMAND

This case was previously before the Board in December 1997 
wherein the Board determined that new and material evidence 
had been received with which to reopen the veteran's claim 
for entitlement to service connection for PTSD.  Having 
reopened the case, the Board Remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. §  5107(a) (West 1991); 
that is, the veteran has presented a claim that is plausible.  
See also Elkins v. West, 12 Vet App 209 (1999).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim.

As part of the December 1997 Remand, the RO was requested to 
contact the veteran in order to determined if he had any 
additional information concerning his stressors.  The letter 
was returned by the Postal Service as undeliverable as 
addressed forwarding order has expired.  The RO made several 
unsuccessful attempts to locate the current address.  The 
case was then returned to the Board.  

The Board also asked that the RO undertake additional 
development, to include requesting additional information 
from the National Personnel Records Center (NPRC), and U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
formerly the United States Army and Joint Services 
Environmental Support Group, and to schedule a VA examination 
if appropriate.  These requests were not predicated on 
receiving a response from the veteran.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) specifically mandated that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Accordingly, the 
Board is of the opinion that the remaining actions requested 
in the December 1997 Remand should be completed.  

The Board notes that in response to the request by the RO, 
the NPRC furnished additional personnel records reflecting 
that the veteran was in three campaigns in Vietnam during 
1969.  

38 C.F.R. § 3.304(f) (1997) states that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997. 

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED for the following actions:

1.  It is requested that the RO contact 
the representative to determine if any 
additional information regarding the 
veteran's current address has been 
received.  If yes, the RO should request 
the veteran to furnish the information 
requested in the December 1997 Remand. 

2.  Regardless of the information 
requested above, the RO should ask the 
appropriate military authority whether 
the fact that the veteran's personnel 
records reflect that he was involved in 
three campaigns in and of itself, mean 
that he was engaged in combat.  A copy of 
the pertinent personnel record should 
accompany the request.

3.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors already reported by the veteran 
in previous statements particularly in 
his May 1993 letter.  This summary along 
with a copy of entries from the First 
Cavalry Division Daily Staff Journal 
dated from March 1969 to November 1969 
furnished by the representative should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the appellant's alleged 
stressors

4.  Thereafter, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors while he was on active duty, 
and if so, what was the nature of the 
specific stressor or stressors.  The RO 
should consider the revised 38 C.F.R. 
§ 3.304(f).  If the RO determines that 
the record provides credible evidence 
that establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

5.  If and only if the RO determines that 
one or more alleged stressor events are 
verified by credible supporting evidence, 
and the veteran's current address has 
been identified, the RO should arrange 
for the appellant to be accorded an 
examination by a VA psychiatrist in order 
to determine the nature and severity of 
any psychiatric disorder that is present.  
The RO must specify for the examiner the 
stressor or stressors that the RO has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect a review of pertinent material in 
the claims folder.

The examiner should comment explicitly 
upon whether the events claimed by the 
appellant as a stressor or stressors and 
confirmed by the RO are of the quality 
required to produce PTSD.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor or stressors in service and 
the current diagnosis of post-traumatic 
stress disorder.  The report should 
include the complete rationale for all 
opinions expressed.  Any specialized 
studies or tests deemed necessary should 
be performed.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












